REASONS FOR ALLOWANCE
Claims 1-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 4, the closest prior art is to Tjellesen.  Tjellesen discloses a powder feed mechanism comprising a support platform having an upper surface and an inner edge forming a common and continuous surface (FIG. 7 of Tjellesen).  Tjellesen, however, does not teach or reasonably suggest that the angle between the upper surface of the support platform (i.e., the build material support section) and the inner edge (i.e., the build material return section) is between 20 and 45 degrees.  Moreover, Tjellesen discloses that the inner edge of the support platform forms an angle of 90 degrees with the upper surface of the platform (FIG. 7 of Tjellesen).
Regarding claims 12 and 16, the closest prior art is also to Tjellesen.  Tjellesen discloses a powder feed mechanism comprising a support platform having an upper surface and an inner edge forming a common and continuous surface (FIG. 7 of Tjellesen).  Tjellesen, however, does not teach or reasonably suggest that the inner edge (i.e., the second distal portion of claim 12) extends from the upper surface of the support platform (i.e., the first distal portion of claim 12) to the axis of rotation of the powder feed mechanism.  Similarly, Tjellesen does not teach or reasonably suggest that the inner edge of the support platform (i.e., the build material return section of claim 16) extends from the axis of rotation of the powder feed mechanism to the upper surface of the support platform (i.e., the build material support section of claim 16).  Moreover, Tjellesen discloses that the inner edge of the support platform is spaced from the axis of rotation of the powder feed mechanism (FIG. 7 of Tjellesen).
The prior art as a whole therefore fails to teach or reasonably suggest the totality of the invention as defined by claims 4, 12 and 16.  In the absence of further prior art guidance, it would not have been obvious to arrive at the invention of these claims without impermissible hindsight.  For the foregoing reasons, the invention of claims 4, 12 and 16 is deemed non-obvious.
Claims 1-3, 5-11 and 17-20 depend either directly or indirectly from claim 16 and are therefore also deemed non-obvious for the reasons set forth above with respect to claim 16.  Claims 14 and 15 depend from claim 12 and are therefore also deemed non-obvious for the reasons set forth above with respect to claim 12.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746